MEMORANDUM **
Roland Adams appeals from the district court’s order, upon remand, in which it ruled that $199,670.15 was subject to forfeiture, and in which it denied several post-conviction motions. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Adams’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed a pro se supplemental brief and several pro se motions. The government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal related to the forfeiture.
We lack jurisdiction to reach the contentions raised in Adams’ pro se brief regarding his conviction and sentence because the district court’s order directing him to raise those issues in a 28 U.S.C. § 2255 motion is not an appealable final decision. See 28 U.S.C. § 1291.
The appellant’s pending motions are DENIED.
Counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED. However, we REMAND to the district court for the limited purpose of correcting the amended judgment to clarify that it incorporates the amended preliminary order of forfeiture, filed June 5, 2007, rather than the original order, filed October 10, 2003.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.